Name: Commission Implementing Decision (EU, Euratom) 2016/2366 of 19 December 2016 establishing models for statements of accounts for entitlements to own resources and a form for reports on irrecoverable amounts corresponding to the entitlements to own resources pursuant to Council Regulation (EU, Euratom) No 609/2014
 Type: Decision_IMPL
 Subject Matter: budget;  information technology and data processing;  EU finance;  European Union law;  documentation
 Date Published: 2016-12-22

 22.12.2016 EN Official Journal of the European Union L 350/30 COMMISSION IMPLEMENTING DECISION (EU, Euratom) 2016/2366 of 19 December 2016 establishing models for statements of accounts for entitlements to own resources and a form for reports on irrecoverable amounts corresponding to the entitlements to own resources pursuant to Council Regulation (EU, Euratom) No 609/2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (EU, Euratom) No 609/2014 of 26 May 2014 on the methods and procedure for making available the traditional, VAT and GNI-based own resources and on the measures to meet cash requirements (1) and in particular Articles 6(4) and 13(3) thereof, After consulting the Advisory Committee on Own Resources, Whereas: (1) Commission Decision 97/245/EC, Euratom (2), lays down the arrangements for the transmission of information to the Commission by the Member States under the system of own resources. (2) Decision 97/245/EC, Euratom has one legal basis, Council Regulation (EC, Euratom) No 1150/2000 (3). Following the entry into force of Council Decision 2014/335/EU, Euratom (4) the transmission of information to the Commission by the Member States is governed by two Council Regulations: Regulation (EU, Euratom) No 608/2014 (5) and Regulation (EU, Euratom) No 609/2014. It is therefore appropriate to adopt a separate Commission Implementing Decision for each of those Regulations. Provisions on forms and a model for reporting on fraud and irregularities affecting entitlements to traditional own resources and on inspections relating to traditional own resources set out in Decision 97/245/EC, Euratom have been included in Commission Implementing Decision (EU, Euratom) 2016/2365 (6). Provisions on models for statements of accounts for the entitlements to own resources and a form for reports on irrecoverable amounts corresponding to the entitlements to own resources set out in Decision 97/245/EC, Euratom should be included in this Decision. (3) Models should be defined for the monthly transmission of the statements of the A and of the B account so that they can be reported in a structured manner. (4) Models for the statements of accounts for the entitlements to own resources should reflect the adjustment of the rate of collection costs which Member States are to retain when collecting traditional own resources as laid down in Decision 2014/335/EU, Euratom. (5) Decision 97/245/EC, Euratom requires Member States to provide information to the Commission on departments and agencies responsible for the reporting. It is necessary to provide that Member States also inform the Commission of any changes to that information. (6) For reasons of clarity and legal certainty Decision 97/245/EC, Euratom should be repealed. (7) In order to ensure that Member States use the forms as amended, in particular as regards the modified retention rate, as soon as possible, this Decision should enter into force and be applicable from the date of its publication. (8) For reasons of consistency this Decision and Implementing Decision (EU, Euratom) 2016/2365 should apply from the same date, HAS ADOPTED THIS DECISION: Article 1 Member States shall use the models set out in Annexes I, II, III and IV to this Decision to draw up the statements of accounts for the entitlements to own resources referred to in Article 6(4) of Regulation (EU, Euratom) No 609/2014. Article 2 Member States shall use the form set out in Annex V to this Decision to draw up reports on irrecoverable amounts corresponding to entitlements to own resources referred to in Article 13(3) of Regulation (EU, Euratom) No 609/2014. They shall transmit those reports using the electronic management and information system. Article 3 Member States shall inform the Commission of the departments or agencies responsible for drawing up and sending the statements referred to in Article 1 and reports referred to in Article 2. Member States shall also inform the Commission of any changes to the information on the departments or agencies. Article 4 Decision 97/245/EC, Euratom is repealed. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 19 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 168, 7.6.2014, p. 39. (2) Commission Decision 97/245/EC, Euratom of 20 March 1997 laying down the arrangements for the transmission of information to the Commission by the Member States under the Communities' own resources system (OJ L 97, 12.4.1997, p. 12). (3) Council Regulation (EC, Euratom) No 1150/2000 of 22 May 2000 implementing Decision 2007/436/EC, Euratom on the system of the European Communities own resources (OJ L 130, 31.5.2000, p. 1). (4) Council Decision 2014/335/EU, Euratom of 26 May 2014 on the system of own resources of the European Union (OJ L 168, 7.6.2014, p. 105). (5) Council Regulation (EU, Euratom) No 608/2014 of 26 May 2014 laying down implementing measures for the system of own resources of the European Union (OJ L 168, 7.6.2014, p. 29). (6) Commission Implementing Decision (EU, Euratom) 2016/2365 of 19 December 2016 establishing forms for reporting on fraud and irregularities affecting entitlements to traditional own resources and on inspections relating to traditional own resources pursuant to Council Regulation (EU, Euratom) No 608/2014 (see page 24 of this Official Journal). ANNEX I ANNEX II ANNEX III ANNEX IV ANNEX V